DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This OA is in response to the amendment filled on 10/7/2021 that has been entered, wherein claims 1-3, 5-7 and 19 are pending and claims 4 and 8-18 are canceled.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Display Device Including Nanostructured LEDs Connected in Parallel.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-3, 5-7 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fan et al. (US 2006/0163589 A1) of record in view of Hersee et al. (US 2008/036038) of record and Chitnis et al. (US 2008/0173884 A1).
Regarding claim 1, Fan teaches a light emitting diode (LED) display device(Fig. 8) comprising: 
LED die(110, ¶0019, Fig. 3) comprising red LEDs(326, ¶0026), green LEDs(324, ¶0026), and blue LEDs(322, ¶0026), and that each comprise pixels of a red-green-blue display device(¶0026,¶0002); and 
a sub-mount(320, ¶0026) comprising transistors(active control circuit, ¶0008) for driving the pixels and contact pads(124, Fig. 3, ¶0019) attached to p- contact pads(120, 
wherein: 
the red LEDs(326, ¶0026) are configured to emit red light upon application of voltage thereto(¶0026), the red LEDs(326, ¶0026) comprise a gallium nitride or an indium gallium nitride layer(116, ¶0019, ¶0021, Fig. 3); 
the green LEDs(324, ¶0026) are configured to emit green light upon application of voltage thereto(¶0026); and 
the blue LEDs(322, ¶0026) are configured to emit blue light upon application of voltage thereto(¶0026),
and the red LEDs(326, ¶0026), the green LEDs(324, ¶0026) and the blue LEDs(322, ¶0026) comprise a contact group of red LEDs(326, ¶0026), green LEDs(324, ¶0026) and blue LEDs(322, ¶0026), respectively.

Fan does not directly state the red LEDs(326, ¶0026), the green LEDs(324, ¶0026) and the blue LEDs(322, ¶0026) comprise a plurality of contact groups of red LEDs(326, ¶0026), green LEDs(324, ¶0026) and blue LEDs(322, ¶0026), respectively. However, duplicating the contact group the red LEDs(326, ¶0026), green LEDs(324, ¶0026) and blue LEDs(322, ¶0026) would result in a plurality of contact groups of red LEDs(326, ¶0026), green LEDs(324, ¶0026) and blue LEDs(322, ¶0026), respectively. Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to a plurality of contact groups of red LEDs, green LEDs and blue 

Fan does not teach the red LEDs(326, ¶0026), green LEDs(324, ¶0026), and blue LEDs(322, ¶0026) each comprising a respective GaN buffer layer; the red LEDs(326, ¶0026) are configured to emit red light through the buffer layer upon application of voltage thereto, the green LEDs(324, ¶0026) are configured to emit green light through the buffer layer upon application of voltage thereto; and the blue LEDs(322, ¶0026) are configured to emit blue light through the buffer layer upon application of voltage thereto, and the red LEDs, the green LEDs and the blue LEDs comprise a semiconductor material core of a first conductivity type, a semiconductor material active region located radially outward of the semiconductor material core, and a semiconductor material shell of a second conductivity type located radially outward of the semiconductor material active region, wherein each of the red LEDs(326, ¶0026), the green LEDs(324, ¶0026) and the blue LEDs(322, ¶0026) within a contact group are electrically connected in parallel.

Hersee teaches a LED display device(Fig. 10c) wherein the LEDs(1000, ¶0106) comprising a respective GaN buffer layer(820, ¶0087); the LEDs(1000, ¶0106)  are configured to emit light through the buffer layer(820, ¶0087) upon application of voltage thereto, and the LEDs(1000, ¶0106) comprise a semiconductor material 

Fan and Hersee do not teach each of the red LEDs(326, ¶0026), the green LEDs(324, ¶0026) and the blue LEDs(322, ¶0026) within a contact group are electrically connected in parallel.

Chitnis teaches wherein each of the LEDs(172, ¶0086) within a contact group(170) are electrically connected in parallel(¶0086). Making each of Fan’s LEDs in a contact electrically connected in parallel would result in each of the red LEDs, the green LED and the blue LEDs within a contact group are electrically connected in parallel, It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Fan so that wherein each of the red LEDs(326, ¶0026), the green LEDs(324, ¶0026) and the blue LEDs(322, ¶0026) within a contact group are electrically connected in parallel, as taught by combining with Chitnis, in order to illuminated the LEDs in a wafer level emitter array(¶0086).



Hersee teaches a LED display device(Fig. 10c) wherein the LEDs(1000, ¶0106) comprise nanowires( ¶0101). Utilizing the LED structure of Hersee in the device of Fan, would result in the red LEDs, the green LEDs and the blue LEDs comprise nanowires. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Fan, so that the red LEDs, the green LEDs and the blue LEDs comprise nanowires, as taught by Hersee, in order to have a higher brightness because the core-shell grown active region area (i.e., the MQW active shell area) can be increased, for example, by a factor of approximately 10 times compared to a conventional planar LED structure,  improve the light extraction and increase the output efficiency of the LED(¶0108).

Regarding claim 3, Fan teaches the LED display device of claim 1, wherein the red LEDs(326, ¶0026), the green LEDs(324, ¶0026) and the blue LEDs(322, ¶0026) comprise pn or p-i-n junctions(¶0019).

Regarding claim 5, Fan teaches the LED display device of claim 4, but is silent in regards to the gallium nitride or the indium gallium nitride layer in the red LEDs(326, ¶0026) comprises the GaN buffer layer.

Hersee teaches a LED display device(Fig. 10c) wherein the gallium nitride or the indium gallium nitride layer the LEDs(1000, ¶0106) comprising a respective GaN buffer layer(820, ¶0087). Utilizing the LED structure of Hersee in the device of Fan, would result in the gallium nitride or the indium gallium nitride layer in the red LEDs comprises the GaN buffer layer. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Fan, so that  the gallium nitride or the indium gallium nitride layer in the red LEDs comprises the GaN buffer layer, as taught by Hersee, in order to have a higher brightness because the core-shell grown active region area (i.e., the MQW active shell area) can be increased, for example, by a factor of approximately 10 times compared to a conventional planar LED structure,  improve the light extraction and increase the output efficiency of the LED(¶0108). 

Regarding claim 6, Fan teaches the LED display device of claim 1, but silent in regards to the red LEDs(326, ¶0026) comprise an active layer which is the indium gallium nitride layer.

Hersee teaches a LED display device(Fig. 10c) wherein the LEDs(1000, ¶0106) comprising an active layer(850, ¶0092) which is the indium gallium nitride layer(¶0092). Utilizing the LED structure of Hersee in the device of Fan, would result in the red LEDs comprise an active layer which is the indium gallium nitride layer. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device 

Regarding claim 7, Fan teaches the LED display device of claim 1, further comprising a transparent contact layer or a light-reflecting layer(120, ¶0021) covering at least a portion of the red LEDs(326, ¶0026), the green LEDs(324, ¶0026) and the blue LEDs(322, ¶0026).

Regarding claim 19, Fan teaches the LED display device of claim 2, but is silent in regards to an electrically conductive material that extends down the sidewalls of at least a portion of the nanowires of the red LEDs, the green LEDs and the blue LEDs. red LEDs(326, ¶0026), the green LEDs(324, ¶0026) and the blue LEDs(322, ¶0026).

Hersee teaches a LED display device(Fig. 10c) wherein an electrically conductive material(1045, ¶0104) that extends down the sidewalls of at least a portion of the nanowires of the LEDs(1000, ¶0106). Utilizing the LED structure of Hersee in the device of Fan, would result in an electrically conductive material that extends down the sidewalls of at least a portion of the nanowires of the red LEDs, the green LEDs and the . 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892